The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered. 
Upon entering amendment and the examiner’s amendment below, claims 1, 8, 15, 20 have been amended, and claims 9 and 10 have been canceled. As a result, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roger C. Knapp on 8/4/2022.
1. (Currently amended) A system comprising:
a substrate;
a first dielectric layer over the substrate;
a plurality of coils over and in physical contact with the first dielectric
layer, each coil comprising a conductive element that forms a continuous spiral having a
hexagonal shape in a plan view of the plurality of coils, wherein a minimum distance between
adjacent coils of the plurality of coils is between 200 µm and 250 µm, and wherein the plurality
of coils are arranged on the substrate in a honeycomb pattern; 
a second dielectric layer over and in physical contact with the plurality of coils, wherein
the first dielectric layer and the second dielectric layer are made of a same material; and
a plurality of electrical connectors extending through the second dielectric layer and electrically contacting the plurality of coils, wherein widths of the plurality of electrical connectors decrease as the plurality of electrical connectors extend through the second dielectric layer toward the plurality of coils 

8. (Currently amended) A device comprising: 
a substrate; 
a first dielectric layer over the substrate; 
a first coil, a second coil and a third coil over the first dielectric layer, each of the first coil, the second coil and the third coil comprising a conductive element that forms a continuous spiral having a hexagonal shape in a plane parallel to a major surface of the substrate, wherein a minimum distance between the first coil and the second coil is between 200 µm and 250 µm, and wherein the first coil, the second coil and the third coil are configured to generate a magnetic field in a first direction, the first direction extending along a first line, the first line being perpendicular to the major surface of the substrate and extending from a point that is equidistant to each of the first coil, the second coil and the third coil; 
a second dielectric layer over and in physical contact with the first coil, the second coil and the third coil, wherein a bottommost surface of the second dielectric layer is above topmost surfaces of the first coil, the second coil and the third coil, and wherein the first dielectric layer and the second dielectric layer are made of a same material; and
a plurality of electrical connectors extending through the second dielectric layer and electrically contacting the first coil, the second coil, and the third coil, wherein widths of the plurality of electrical connectors decrease as the plurality of electrical connectors extend through the second dielectric layer.

9. (Canceled)
10. (Canceled)
Allowable Subject Matter
Claims 1-8, 11-18, 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Roskos (2010/0180430), Jiang (2011/0291231), Partovi (2009/0096413).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a first dielectric layer over the substrate; a plurality of coils over and in physical contact with the first dielectric layer, each coil comprising a conductive element that forms a continuous spiral having a hexagonal shape in a plan view of the plurality of coils, wherein a minimum distance between adjacent coils of the plurality of coils is between 200 µm and 250 µm, and wherein the plurality of coils are arranged on the substrate in a honeycomb pattern; a second dielectric layer over and in physical contact with the plurality of coils, wherein the first dielectric layer and the second dielectric layer are made of a same material” in combination with “a plurality of electrical connectors extending through the second dielectric layer and electrically contacting the plurality of coils, wherein widths of the plurality of electrical connectors decrease as the plurality of electrical connectors extend through the second dielectric layer toward the plurality of coils.”
With respect to independent claim 8, the prior art of record, taken alone or in combination, does not teach the limitations “a first dielectric layer over the substrate; 
a first coil, a second coil and a third coil over the first dielectric layer, each of the first coil, the second coil and the third coil comprising a conductive element that forms a continuous spiral having a hexagonal shape in a plane parallel to a major surface of the substrate, wherein a minimum distance between the first coil and the second coil is between 200 µm and 250 µm, and wherein the first coil, the second coil and the third coil are configured to generate a magnetic field in a first direction, the first direction extending along a first line, the first line being perpendicular to the major surface of the substrate and extending from a point that is equidistant to each of the first coil, the second coil and the third coil; a second dielectric layer over and in physical contact with the first coil, the second coil and the third coil, wherein a bottommost surface of the second dielectric layer is above topmost surfaces of the first coil, the second coil and the third coil, and wherein the first dielectric layer and the second dielectric layer are made of a same material” in combination with “a plurality of electrical connectors extending through the second dielectric layer and electrically contacting the first coil, the second coil, and the third coil, wherein widths of the plurality of electrical connectors decrease as the plurality of electrical connectors extend through the second dielectric layer.”
With respect to independent claim 15, the prior art of record, taken alone or in combination, does not teach the limitations “a first insulating layer over the substrate, the first insulating layer being made of a first material; a molding compound over the first insulating layer, the first material of the first insulating layer being in physical contact with a bottom surface of the molding compound; a plurality of coils embedded into the molding compound, each coil comprising a conductive element that forms a continuous spiral having a hexagonal shape in a plane parallel to a major surface of the substrate, wherein the plurality of coils are arranged on the substrate in a honeycomb pattern, and wherein a top surface of each coil is level with a top surface of the molding compound; a second insulating layer over the molding compound and the plurality of coils, the second insulating layer being made of a second material, the second material of the second insulating layer being in physical contact with the top surface of the molding compound, the first material and the second material having a same composition” in combination with “a plurality of electrical connectors extending through the second insulating layer and electrically contacting the plurality of coils, wherein widths of the plurality of electrical connectors decrease as the plurality of electrical connectors extend through the second insulating layer toward the plurality of coils.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836